1
                                                                                  JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                Case No. 2:19−cv−04842−AB (RAOx)
11    ENRIQUE AMEZCUA

12                    Plaintiff,
                                                  ORDER DISMISSING CIVIL
      v.                                          ACTION
13
14    WASTE MANAGEMENT, INC., a
      corporation, WESTERN WASTE
15    INSDUSTRIES, an entity, GI
      INDUSTRIES, an entity, STEVE LEE,
16    an individual, MIKE SMITH, an
      individual, MINDY PAAR, an
17    individual, and DOES 1 to 100,
      inclusive,
18
                      Defendants.
19
20
           THE COURT having been advised by counsel that the above-entitled action has
21
     been settled; IT IS THEREFORE ORDERED that this action is hereby dismissed
22
     without costs and without prejudice to the right, upon good cause shown within 45 days,
23
     to re-open the action if settlement is not consummated.          This Court retains full
24
     jurisdiction over this action and this Order shall not prejudice any party to this action.
25
26   Dated: October 10, 2019          _______________________________________
27                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
28
